STATE OF WEST VIRGINIA                                  FILED
                           SUPREME COURT OF APPEALS                               April 20, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA


In re D.R.

No. 20-0828 (Kanawha County 19-JA-740)



                               MEMORANDUM DECISION


         Petitioner Mother B.B., by counsel Michael M. Cary, appeals the Circuit Court of Kanawha
County’s September 24, 2020, order terminating her parental rights to D.R. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Brandolyn N. Felton-Ernest,
filed a response in support of the circuit court’s order. The guardian ad litem, Matt Smith, filed a
response on behalf of the child also in support of the circuit court’s order. On appeal, petitioner
argues that the circuit court erred in terminating her parental rights without affording her an
improvement period.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         In August of 2019, the DHHR filed an abuse and neglect petition regarding two children
not at issue on appeal and, at that time, named the father as a nonabusing respondent parent. Those
children were placed with the father and petitioner. By December of 2019, the DHHR determined
that the father was abusing and neglecting those children and filed an amended petition that named
additional children whom he fathered who were abused and neglected or abandoned. The petition
further named petitioner as a respondent parent to D.R. The DHHR filed a second amended petition
alleging that petitioner allowed the father to have contact with D.R. despite the DHHR alerting her
of the pending child abuse and neglect proceedings against him and her agreeing to not allow him
contact with D.R. Specifically, the DHHR alleged that in December of 2019, one month after
D.R.’s birth, a service provider discovered the father in petitioner’s home with D.R. and that the

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
father became irate when the service provider stated that he and petitioner were in violation of the
circuit court’s order, resulting in D.R.’s removal. After D.R. was removed, the same provider
transported petitioner and the father to visit D.R., and on one occasion, the father became so angry
at petitioner for allegedly cheating on him that he threatened to beat her and another man to death.
The service provider did not allow the parents to visit D.R. and returned the father and petitioner
back to their house. During another visit, the service provider overheard the father joke about
hiring someone to beat his mother for her cooperation with the DHHR. Finally, the DHHR alleged
that the father and petitioner failed to provide the necessary food, clothing, supervision, and
housing for D.R. since his birth in late October of 2019.

        Thereafter, in February of 2020, petitioner waived her right to a preliminary hearing, and
the circuit court ordered the DHHR to provide petitioner with adult life skills and parenting classes,
drug screening, supervised visitations, and drug treatment. The circuit court further ordered
petitioner to submit for a drug screen immediately after the preliminary hearing, but petitioner
refused and left the courthouse without providing a sample. Shortly thereafter, petitioner was
arrested for violating the terms of her probation by testing positive for fentanyl but was released
on home incarceration in March of 2020 with the requirement that she immediately attend inpatient
drug rehabilitation. 2 However, petitioner failed to immediately enroll into an inpatient drug
rehabilitation program. Instead, petitioner enrolled in a short-term drug detoxification program in
mid-April of 2020 but left after a few days and went to another facility in another county, where
she again discharged without finishing the program. During this period, petitioner also secretly
married the child’s father. As a result of petitioner’s failure to stay enrolled in treatment in
accordance with the terms of her home incarceration, petitioner was again arrested and
incarcerated in May of 2020.

         The circuit court held an adjudicatory hearing in May of 2020. The DHHR presented
evidence that the father exposed D.R. to domestic violence and that he and petitioner failed to
submit to drug screens at the preliminary hearing. The DHHR also showed that petitioner was
aware that D.R. was to have no contact with the father but admitted that she needed the father’s
help with the newborn and asked the father to help care for the child. Finally, the DHHR presented
evidence that petitioner was currently incarcerated for absconding from drug treatment, which was
a required term of her probation and subsequent home incarceration. Upon hearing the evidence,
the circuit court adjudicated petitioner as an abusing parent. In July of 2020, petitioner was released
from jail but failed to inform her Child Protective Services (“CPS”) worker that she was released.
Around that time, petitioner was also removed as a participant in the Drug Court Program for her
failure to comply with its terms and conditions.

         In September of 2020, the circuit court held a dispositional hearing. Petitioner moved for
a post-dispositional improvement period. The DHHR moved to terminate petitioner’s parental
rights. In support, the CPS worker testified that petitioner was arrested for absconding from drug
rehabilitation and failed to contact the DHHR to set up services upon her release. Petitioner
testified, admitting that she relapsed in drug abuse, which led to her most recent arrest and
dismissal from the Drug Court Program. Petitioner further stated that she was presently enrolled
in a drug rehabilitation program in Huntington, West Virginia. The circuit court noted that


       2
           According to the record, petitioner previously pled guilty to grand larceny.
                                                   2
petitioner was offered services such as random drug screening, supervised visits, parenting and
adult life skills classes, substance abuse treatment, and bus passes, yet failed to avail herself of
these services or complete drug treatment. The circuit court denied petitioner’s motion for an
improvement period. Ultimately, the circuit court found that there was no reasonable likelihood
that petitioner could correct the conditions of abuse and neglect in the near future and that the
termination of her parental rights was necessary for the child’s welfare. The circuit court
terminated petitioner’s parental rights by order entered on September 24, 2020. 3

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in denying her motion for a post-
dispositional improvement period. According to petitioner, she was willing to cooperate with
services if they were offered. Petitioner concedes that she relapsed during the proceedings below
but has since completed a drug detoxification program and long-term inpatient drug rehabilitation
program.

        West Virginia Code § 49-4-610(3)(B) provides that a circuit court may grant a parent a
post-dispositional improvement period when the parent “demonstrates, by clear and convincing
evidence, that [she] is likely to fully participate in the improvement period.” Here, it is clear from
the record that petitioner was unlikely to fully participate in a post-dispositional improvement
period based on her failure to comply with court-ordered services that were implemented after the
preliminary hearing, which included supervised visitations, regular drug screening, adult life skills
and parenting classes, and drug treatment. Petitioner refused to submit for a drug screen after the
preliminary hearing and subsequently tested positive for fentanyl, resulting in the revocation of
her probation and incarceration. However, upon petitioner’s release in March of 2020, she was
ordered to complete a short-term drug detoxification program and immediately enroll in and
complete long-term inpatient drug rehabilitation. Despite her case plan’s requirements for drug
treatment and the conditions of her home confinement, petitioner failed to immediately enroll in


       3
        The father passed away in November of 2020. The permanency plan for the child is
adoption by his foster family.
                                                  3
the appropriate treatment programs. Instead, she enrolled in a drug detoxification program in mid-
April of 2020 but left after a few days and went to another facility in another county, where she
again discharged without finishing the program. Due to petitioner’s violations of the terms of her
home incarceration, she was again arrested and reincarcerated in May of 2020. While petitioner
asserts that she was willing to participate in services provided by the DHHR, the evidence
presented below was that she failed to contact the DHHR upon her release from incarceration in
May of 2020 to reinstate services.

         Finally, petitioner contends that she has since completed drug treatment, but she fails to
provide any evidence of such completion. Further, petitioner ignores the fact that our review is
limited to the record before the circuit court, at which point it was uncontroverted that she failed
in this regard. On the contrary, the evidence below showed that petitioner failed to follow through
with services, cooperate with the DHHR, or follow the terms of her case plan, probation, and home
incarceration. As such, the evidence overwhelmingly showed that petitioner was unlikely to
participate in an improvement period, given her failure to cooperate in and complete services
throughout the entirety of the proceedings, her multiple failures to stay in drug treatment, and her
multiple incarcerations. The decision to grant or deny an improvement period rests in the sound
discretion of the circuit court. See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015)
(“West Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.”); Syl. Pt. 6, in part, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996)
(“It is within the court’s discretion to grant an improvement period within the applicable statutory
requirements . . . .”). We have also explained that a parent’s “entitlement to an improvement period
is conditioned upon the ability of the [parent] to demonstrate ‘by clear and convincing evidence
that the [parent] is likely to fully participate in the improvement period.’” In re Charity H., 215
W. Va. 208, 215, 599 S.E.2d 631, 638 (2004) (citation omitted). Because petitioner failed to
establish that she was likely to fully participate, we find no error in the circuit court’s denial of her
motion for a post-dispositional improvement period.

        Likewise, we find that the circuit court did not err in terminating petitioner’s parental
rights. West Virginia Code § 49-4-604(c)(6) provides that a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination of parental rights is
necessary for the child’s welfare. Pursuant to West Virginia Code § 49-4-604(d)(3), a circuit court
may determine that there is no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected when

        [t]he abusing parent or parents have not responded to or followed through with a
        reasonable family case plan or other rehabilitative efforts of social, medical, mental
        health, or other rehabilitative agencies designed to reduce or prevent the abuse or
        neglect of the child, as evidenced by the continuation or insubstantial diminution
        of conditions which threatened the health, welfare, or life of the child.

        As outlined above, the evidence shows that petitioner failed to follow through with a
reasonable family case plan. Although petitioner claims her supervised visitations went well prior
to her incarceration, petitioner failed to complete parenting and adult life skills classes and, most
importantly, failed to complete drug treatment. The circuit court correctly found that there was no

                                                   4
reasonable likelihood that petitioner could substantially correct the conditions of abuse and neglect
in the near future. Although petitioner contends that termination was not in the child’s best interest,
she provides no evidence to support this argument. In fact, the evidence supports the termination
of petitioner’s parental rights as necessary for D.R.’s welfare as she had not corrected the
conditions of abuse and neglect, and infant D.R. deserved permanency. Insomuch as petitioner
argues that she should have been given more time to correct her issues of abuse and neglect, we
have held the following:

               “[C]ourts are not required to exhaust every speculative possibility of
       parental improvement . . . where it appears that the welfare of the child will be
       seriously threatened, and this is particularly applicable to children under the age of
       three years who are more susceptible to illness, need consistent close interaction
       with fully committed adults, and are likely to have their emotional and physical
       development retarded by numerous placements.” Syl. Pt. 1, in part, In re R.J.M.,
       164 W. Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4. Accordingly, we find no error in the
termination of petitioner’s parental rights.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 24, 2020, order is hereby affirmed.

                                                                                            Affirmed.

ISSUED: April 20, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  5